—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered July 17, 1991, convicting defendant upon his plea of guilty of the crime of rape in the first degree.
Defendant contends on this appeal that the sentence of 10 to 20 years’ imprisonment he received on his conviction of the crime of rape in the first degree was harsh and excessive. Defendant was allowed to plead guilty to one count of rape in the first degree in satisfaction of a two-count indictment. In addition, as a part of the plea agreement two charges pending against defendant in Broome and Genesee Counties were dismissed. Further, defendant pleaded guilty knowing that he could receive the sentence ultimately imposed, which is less than the harshest possible sentence. Given these facts, as well as defendant’s criminal record, we find no reason to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899; People v Du Bray, 76 AD2d 976).
Weiss, P. J., Yesawich Jr., Mahoney, Casey and Harvey, JJ., concur. Ordered that the judgment is affirmed.